Citation Nr: 0422942	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-20 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 1, 2001, 
for a grant of a total rating based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to September 1945.  He was a prisoner-of-war 
(POW) for an undetermined period of time during April and May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to TDIU effective from May 1, 2001.  
The Board remanded the case for additional development in 
January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in June 2002 and January 2004.  

It is significant to note that in a January 2004 remand order 
the Board, in essence, requested the veteran's VA insurance 
claims folder be obtained for adequate consideration of his 
claim for an earlier effective date.  Although correspondence 
was sent to the veteran asking that he provide insurance 
records concerning a finding of total disability in October 
1975, there was apparently no attempt to obtain any VA 
maintained insurance records as to that claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the case must be remanded for appropriate 
action in accordance with the Board's prior instructions.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain the veteran's VA 
insurance claims folder to determine if a 
formal or informal claim for VA 
disability benefits was submitted earlier 
than May 1, 2001.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




